Citation Nr: 0719773	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left 5th metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION


The veteran had active duty service from January 1992 to June 
1992.  The veteran also had additional, unverified periods of 
inactive duty for training.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2004 and July 2006 the Board 
remanded the issue for further development.  In November 2004 
the veteran testified at a Board hearing before the 
undersigned.  


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the left 5th metatarsal are characterized by foot impairment 
that more nearly approximates moderately severe disability 
than severe disability.  


CONCLUSION OF LAW

The criteria for assignment of a rating of 20 percent (but no 
higher) for service-connected fracture of the left 5th 
metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5283, 5284 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The purpose of statutory notice was fulfilled when service 
connection was granted and an initial disability rating and 
effective date were assigned; thus, any technical notice 
deficiency (including in timing) earlier in the process was 
not prejudicial to the veteran.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  A March 2003 
statement of the case (SOC) and January 2004 and December 
2006 supplemental SOCs provided the veteran with notice of 
the criteria for rating residuals of a fractured toe, and 
readjudicated the matter.  See 38 U.S.C.A. § 7105.  She has 
had ample opportunity to respond/supplement the record.  She 
does not allege that notice in this case was less than 
adequate.

The veteran's pertinent treatment records have been secured.  
She has not identified any records of VA or private 
evaluations or treatment for his disability that remain 
outstanding.  The RO arranged for VA examinations in June 
2003 and November 2006.  The veteran also presented testimony 
at a November 2004 hearing.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim. 

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected residuals of a fracture of 
the left 5th metatarsal warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
 
The veteran's service-connected residuals of a fracture of 
the left 5th metatarsal have been rated by the RO under the 
provisions of Diagnostic Code 5283.  Under this regulatory 
provision, a malunion or nonunion of tarsal or metatarsal 
bones that is moderate is rated 10 percent, 20 percent if it 
is moderately severe and 30 percent if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5283. 

Diagnostic Code 5284 provides a 10 percent rating for foot 
injuries that are moderate, a 20 percent rating for 
moderately severe and a 30 percent rating for severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The evidence has demonstrated that the veteran is entitled to 
higher rating of 20 percent under Diagnostic Code 5284 as the 
totality of the evidence indicates that her service-connected 
residuals of a fracture of the left 5th metatarsal are 
moderately severe.  The medical evidence reveals that the 
veteran fractured her left 5th metatarsal twice: in March 
1999 and April 2001.  A June 2003 VA examination indicated 
that precipitating factors for the veteran's left foot pain 
are sitting, driving, walking, standing and wearing enclosed 
shoes.  The veteran reported numbness and tingling in her 
left foot and that her disability impacted the activities of 
her daily life.  She stated that due to her left foot pain 
she could only vacuum and mop floors in short increments and 
could only be in a store for 15 to 20 minutes.  The veteran 
testified during her November 2004 Board hearing that due to 
her fracture of the left 5th metatarsal, she could only walk 
half a block, after which she starts to limp and apparently 
sometimes falls.  She asserted that if she sits for too long 
her foot falls asleep.  

The veteran's more recent VA examination is dated in November 
2006.  The veteran indicated severe stiffness in her left 
foot in the morning after prolonged sitting, occasional 
episodes of swelling, heat and redness, problems with 
fatigability and lack of endurance due to pain increasing 
with standing and walking.  She is not able to tolerate 
standing more than 15 to 20 minutes or walk more than half a 
block.  Physical examination of the left foot found that the 
veteran reported pain at level 8 on a scale of 0-10 with 
range of motion.  With repetitive motion the pain increases.  
The examiner noted that there is objective evidence of pain 
with guarding and grimacing.  There is additional limitation 
of range of motion or joint function secondary to pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Pain is the veteran's major functional impairment.  
Accompanying X-rays revealed an old fracture at the base of 
the 5th metatarsal; position and alignment appeared grossly 
anatomic.  Minor degenerative changes were noted at the base 
of the 5th digit.  The examiner opined that it is at least as 
likely as not that the veteran's left 5th metatarsal fracture 
moderately limits the veteran's function for standing and 
walking for prolonged periods.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 20 
percent rating is merited under Diagnostic Code 5284 as the 
veteran's service-connected residuals of fracture of the left 
5th metatarsal are moderately severe as she has pain which 
increases with repetitive use and is significantly limited in 
her abilities to stand, walk or sit for extended periods of 
time.  Thus, when resolving all reasonable doubt in favor of 
the veteran, the Board finds that a 20 percent rating under 
Diagnostic Code 5284 is warranted.  

She is not entitled to a rating in excess of 20 percent as 
the evidence does not suggest that her disability is severe.  
The November 2006 VA examiner noted that X-rays did not show 
malunion or nonunion of the right 5th metatarsal; position 
and alignment appeared grossly anatomic.  Therefore, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5283  Moreover, there is no bony deformity present to 
the 5th metatarsal area, and the veteran has a normal gait 
and was observed walking with a brisk pace.  The examiner 
mentioned that the veteran's radicular-type pain from her 
service-connected degenerative disk disease of the lumbar 
spine with neuropathy resulting in partial left foot drop is 
also a significant factor in her pain and functional 
impairment.  It was indicated that the veteran's severe pain 
in the left heel is secondary to the heel spur which is not 
related to the 5th metatarsal fracture.  The November 2006 
examiner opined that the veteran's left 5th metatarsal 
fracture only moderately limits the veteran's function for 
standing and walking for prolonged periods.  Thus, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5284.

There is no evidence to support assignment or a rating higher 
than 20 percent and there is no evidence to suggest the need 
for staged ratings.  As such, a 20 percent rating is granted 
for residuals of a fracture of the left 5th metatarsal.

The veteran has argued that her service-connected left 5th 
metatarsal has affected her employability.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her service-connected 
residuals of a fracture of the left 5th metatarsal have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  During the 
November 2006 VA examination, the examiner opined that the 
veteran's left foot metatarsal fracture, 5th, is not the 
cause of her unemployment as the veteran primarily has done 
sedentary work and continued to serve in the Reserves after 
her fractures.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that a 20 percent rating under Diagnostic 
Code is warranted.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's rating is 
increased to 20 percent.  




ORDER

Entitlement to a 20 percent rating for the veteran's service-
connected residuals of a fracture of the left 5th metatarsal 
is allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


